DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 103
Applicant’s arguments with respect to claim(s) 1, 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US-20130322261) in view of Iimori (US-20150289183).
As to claim 1, 7: Yeh teaches a method of receiving streaming service data in a mobile communication system supporting a plurality of radio access networks, the method comprising: measuring a first connection state of a cellular access network and a second connection state of a non-cellular access network (fig.4, 32; fig.5, 44; fig.6, 52; [0021, 24, 26]: measure quality of service, signal power, and network conditions from different network sources); determining one mode of a plurality of modes indicating how to receive service data across the cellular access network and the non-cellular access network (fig.5, fig.6, [0036, 37]); in case that the determined one mode is a first mode, receiving the service data through one of the cellular access network and the non-cellular access network according to the first connection state of the cellular access network and the second connection state of the non-cellular access network (fig.5, 48; fig.6, 54, 56: select one of the BS or AP based on measurements and association rules); and in case that the determined one mode is a second mode, receiving the service data through … the cellular access network and the non-cellular access network (fig.5, 46; [0036, 37]: simultaneous connection to both cellular BS and WiFi AP based on association rules).
Yeh may not explicitly teach both … and in case that the non-cellular access network becomes unavailable during the receiving of the service data through both the cellular access network and the non-cellular access network on the second mode, receiving remaining data of the service data through only the cellular access network.  However, Iimori teaches both … and in case that the non-cellular access network becomes unavailable during the receiving of the service data through both the cellular access network and the non-cellular access network on the second mode, receiving remaining (wherein Iimori is sufficient to teach transmitting “remaining” data, examiner takes official notice that such concept of sending “remaining” untransmitted data over a separate link is commonly known in the prior art, see US-20150341830, [0008]) data of the service data through only the cellular access network ([0062, 68-73]: when WiFi network is unavailable and LTE network is available then steer traffic to LTE).
Thus, it would have been obvious to one of ordinary skill in the art to implement steering of traffic between LTE and WiFi, taught by Iimori, into the dual connection system , taught by Yeh, in order to provide for redundancy in case of channel conditions. In addition it would have been obvious to combine Iimori and Yeh in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

	Dependent Claims
Claim 2, 3, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US-20130322261) in view of Iimori (US-20150289183).
As to claim 2, 8: Yeh teaches the method of claim 1, 7, wherein in case that the non-cellular access network is not available on the first mode (fig.5, 44, [0027]: unacceptable QoS for WLAN AP), receiving the service data through only the cellular access network (fig.5, 46; fig.6, 56; [0031]: associate with cellular BS).

(fig.5, 44, [0027]: acceptable QoS for WLAN AP), receiving the service data through the non-cellular access network (fig.5, 46; fig.6, 54; [0031]: associate with WLAN AP).

Claim 4, 5, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US-20130322261), Iimori (US-20150289183) in view of Okuda (US-20140029527).
As to claim 4, 10: Yeh teaches the method of claim 1, 7.
Yeh may not explicitly teach wherein the receiving of the service data through both the cellular access network and the non-cellular access network comprising: receiving a part of the service data through the non-cellular access network on the second mode comprises; and receiving a remaining part of the service data through the cellular access network.  However, Okeda teaches wherein the receiving of the service data through both the cellular access network and the non-cellular access network on the second mode comprises: receiving a part of the service data through the non-cellular access network (fig.8a, fig.8b, fig.9 [0055, 0059-66]); and receiving a remaining part of the service data through the cellular access network (fig.8a, fig.8b, fig.9 [0055, 0059-66]: video streaming, VOIP through both LTE and WLAN at a certain percentage based on channel conditions).
Thus, it would have been obvious to one of ordinary skill in the art to implement receiving streaming data through both LTE and WLAN, taught by Okeda, into the dual connection system, taught by Yeh, in order to make efficient usage of radio resources and provide streaming video to users. In addition it would have been obvious to combine Yeh and Okeda in a known manner to obtain predictable results as the 

As to claim 5, 11: Yeh teaches the method of claim 4, 10.
Yeh may not explicitly teach wherein a division ratio of the part of the service data through the non-cellular access network and the remaining part of the service data through the cellular access network is determined by the first connection state and the second connection state.  However, Okeda teaches wherein a division ratio of the part of the service data through the non-cellular access network and the remaining part of the service data through the cellular access network is determined by the first connection state and the second connection state (fig.8a, fig.8b, fig.9 [0055, 0059-66]: video streaming, VOIP through both LTE and WLAN at a certain percentage based on channel conditions).
Thus, it would have been obvious to one of ordinary skill in the art to implement receiving streaming data through both LTE and WLAN, taught by Okeda, into the dual connection system, taught by Yeh, in order to make efficient usage of radio resources and provide streaming video to users. In addition it would have been obvious to combine Yeh and Okeda in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US-20130322261), Iimori (US-20150289183) in view of Vikberg (US-20170318501).
As to claim 6, 12: Yeh teaches the method of claim 1, 7, further comprising: 
in case that the determined one mode is a third mode, receiving the service data through only the non-cellular access network (fig.5, 46; fig.6, 54; [0031]: associate with WLAN AP).
Yeh may not explicitly teach and in case that the second connection state is determined to be degraded on the first mode.  However, Vikberg teaches and in case that the second connection state is determined to be degraded on the first mode (either WLAN or LTE) or the third mode (only WLAN) ([0119]) (see also 20130232534, [0061]; 20160286483).
Thus, it would have been obvious to one of ordinary skill in the art to implement triggering aggregation, taught by Vikberg, into the aggregation system, taught by Yeh, in order to rectify poor channel conditions. In addition it would have been obvious to combine Vikberg and Yeh in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Yeh may not explicitly teach receiving the service data through both the cellular access network and the non-cellular access network.  However, Okeda teaches receiving the service data through both the cellular access network and the non-cellular (fig.8a, fig.8b, fig.9 [0055, 0059-66]: video streaming, VOIP through both LTE and WLAN at a certain percentage based on channel conditions).
Thus, it would have been obvious to one of ordinary skill in the art to implement receiving streaming data through both LTE and WLAN, taught by Okeda, into the dual connection system, taught by Yeh, in order to make efficient usage of radio resources and provide streaming video to users. In addition it would have been obvious to combine Yeh and Okeda in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/Primary Examiner, Art Unit 2466